 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS ESTRADA,                                 Case No. 1:18-cv-00667-SAB (PC)
12                       Plaintiff,                     ORDER REQUIRING PLAINTIFF TO SHOW
                                                        CAUSE IN WRITING WHY ACTION
13           v.                                         SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE, FAILURE TO
14    NORTH KERN STATE PRISON, et al.,                  OBEY A COURT ORDER, AND FAILURE
                                                        TO STATE A CLAIM
15                       Defendants.
                                                        (ECF No. 17)
16
                                                        FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Nicholas Estrada is a former state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed his original complaint on May 16, 2018. (ECF No. 1.) Before his original
21   complaint could be screened, Plaintiff filed a first amended complaint on July 20, 2018. (ECF
22   No. 7.) On February 28, 2019, the Court screened Plaintiff’s first amended complaint and granted
23   Plaintiff leave to file a second amended complaint. (ECF No. 9.)
24          After receiving three extensions of time, Plaintiff filed his second amended complaint on
25   July 22, 2019. (ECF No. 16.) On September 23, 2019, the Court screened Plaintiff’s second
26   amended complaint and found that Plaintiff failed to state a cognizable claim for relief. (ECF No.
27   17.) The Court’s screening order provided Plaintiff with the pleading and legal standards that
28
                                                       1
 1   applied to his claims and granted Plaintiff leave to file a third amended complaint within thirty

 2   days after service of the order. (ECF No. 17.)

 3            However, Plaintiff has not filed a third amended complaint or otherwise communicated

 4   with the Court, and the time in which to do so has passed.

 5            Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 6   service of this order, Plaintiff shall show cause in writing why the instant action should not be

 7   dismissed for Plaintiff’s failure to comply with the Court’s September 23, 2019 screening order,

 8   failure to prosecute, and failure to state a claim for relief. Plaintiff can comply with this order to

 9   show cause by filing a third amended complaint in compliance with the Court’s September 23,

10   2019 screening order. Plaintiff is warned that failure to comply with this order will result in a

11   recommendation to a District Judge that the instant action be dismissed, with prejudice, for failure

12   to prosecute, failure to obey a court order, and failure to state a cognizable claim for relief.

13
     IT IS SO ORDERED.
14

15   Dated:     November 8, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
